Citation Nr: 1638154	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected myofascial lumbar syndrome with spondylolisthesis, bilateral hallux valgus and/or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to November 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, denied service connection for diabetes.  In January 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  In August 2012, a supplemental SOC (SSOC) was issued.

In May 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, in  continued to deny service connection for diabetes.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2014, the Board remanded this matter to afford the Veteran a VA examination.  The examiner was to provide seven separate opinions.  First, the examiner was to opine as to whether diabetes was related to or caused by service and the examiner was to address the Veteran's argument that he possessed many risk factors in service as well as several service treatment records documenting such.  Second, the examiner was to opine as to whether diabetes had its onset in the first post-service year.  Third, the examiner was to opine as to whether diabetes was caused by service-connected low back and bilateral feet disability, with reference to the argument that those disabilities prevented the Veteran from participating in physical activity.  Fourth, the examiner was to opine as to whether the Veteran's low back and bilateral feet disabilities aggravated his diabetes.  Fifth, the examiner was to opine as to whether service-connected hypertension aggravated diabetes, with reference to articles concerning hypertension as a risk factor for the development of diabetes.  Sixth, the examiner was to opine as to whether the Veteran's service-connected disabilities combined to cause his diabetes.  Finally, the examiner was to opine as to whether the Veteran's service-connected disabilities combined to aggravate his diabetes.

The Veteran was afforded a VA examination in June 2014.  The examiner opined that it was less likely as not that diabetes was due to or as a result of a service-connected disability.  The examiner stated that the Veteran had familial history of diabetes and service treatment records showed that his service-connected low back and bilateral feet disabilities did not prevent exercise in service.  The examiner also stated the Veteran's diabetes was not caused by service, as the highest blood sugar reading in a service treatment record was normal and HbA1c in 2005 was normal.  In a November 2014 addendum opinion, the examiner stated that the Veteran's service-connected disabilities did not prevent him from exercising and hypertension is not a known cause of diabetes. The examiner further stated that the Veteran's morbid obesity is likely the cause of his diabetes.

The examiner's opinion is not responsive to the Board's remand instructions.  With regard to direct service connection, the examiner did not address the Veteran's contentions that he exhibited many risk factors for diabetes in service or that the Veteran experienced weight gain, constant thirstiness, feeling hot and swelling of the hands and feet in service.  The examiner offered no explanation as to whether diabetes developed in the first post-service year.  With regards to secondary service connection, the examiner stated that service treatment records show that he was able to exercise despite his service-connected low back and bilateral feet disabilities.  Finally, with regard to hypertension, the examiner stated that hypertension is not a known cause of diabetes.  To the contrary, the Veteran submitted articles, including one from the Johns Hopkins University, showing an association between diabetes and hypertension.  The examiner did not discuss those articles.  The examiner offered no opinions on the theory of aggravation or whether diabetes is secondary to the combined impacts of his service-connected disabilities.

Under these circumstances, the Board finds that another remand of this matter to obtain further medical opinions-based on full consideration of all pertinent evidence of record, and supported by complete, clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also notes that, during the pendency of this appeal, in a March 2014 rating decision, the AOJ awarded service connection for sleep apnea.  In February 2015, the Veteran submitted several articles and abstracts detailing a possible relationship between sleep apnea and diabetes mellitus.  To date, no opinion regarding whether the Veteran's diabetes was caused on is aggravated by his service-connected sleep apnea has been rendered.  However, given the purported association between the disabilities,, on remand, such matters should be addressed by the designated VA physician.  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-other than the author of the June 2014 and November 2014 opinions-an addendum opinion addressing the etiology of diabetes mellitus, based on claims file review (if possible).  Arrange for the Veteran to undergo VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

The physician  should provide the following opinions:

a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, had its onset during service? 

The examiner should specifically address the Veteran's contentions that he exhibited many of the risk factors for developing diabetes mellitus, type 2, and that had he been properly assessed in service, diabetes mellitus would have been diagnosed.  See March 2011 substantive appeal; January 2011 notice of disagreement; December 2009 Veteran statements. The examiner should specifically address the August 1998 Preventive Health Assessment referenced by the Veteran.

The physician should also specifically address the Veteran's service treatment records showing extensive weight gain during service and his participation in a weight management program, the Veteran's available blood glucose test results, and the Veteran's complaints of headaches, dizziness, being thirsty all the time, swelling of his feet and face, being hot when others were comfortable, as well as frequent trouble sleeping.  See, e.g., July 1999 Report of Medical History; November 1997 weight management history; November 1996 weight management history.

b) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, had its onset within the first post-service year following discharge from active military service?

c) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, was caused by the Veteran's low back and bilateral feet disabilities?

The physician should specifically address the Veteran's contention that because of the pain associated with his back and bilateral feet disabilities his physical activity was limited, which has caused him to gain weight, and that being overweight is a factor in developing diabetes mellitus, type 2.  See December 27, 2009 Veteran statement; December 18, 2009 Veteran statement.

d) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, is or has been aggravated (worsened beyond natural progression) by the Veteran's back and bilateral feet disabilities?  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2,  was caused by the Veteran's hypertension?  

(f) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, is or has been aggravated by hypertension?

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The examiner should specifically address the Veteran's contention that hypertension is one of the leading risk factors in developing diabetes mellitus, type 2. See January 2011 notice of disagreement; December 27, 2009 Veteran statement.  The examiner should also specifically address the Internet articles submitted by the Veteran regarding the relationship between diabetes mellitus and hypertension.

g) Is it at least as likely as not (i.e. a 50 percent or greater probability ) that the Veteran's diabetes mellitus, type 2, was caused or is or has been aggravated (worsened beyond the natural progression) by the Veteran's sleep apnea? 

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should specifically address the Internet articles submitted by the Veteran regarding the relationship between diabetes mellitus and sleep apnea.

h) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, was caused by the combination of the Veteran's hypertension, sleep apnea and back and bilateral feet disabilities?

i) I Is it at least as likely as not (i.e. a 50 percent or greater probability ) that the Veteran's diabetes mellitus, type 2, was aggravated (worsened beyond the natural progression) by the combination of the Veteran's hypertension, sleep apnea and back and bilateral feet disabilities?  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

